Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Newly submitted claims 16-18 are directed to inventions that is independent or distinct from the invention originally claimed for the following reasons: These independent claims are restrictable under unity of invention as claim 1 remains rejected (see below) thus creating the requisite lack of unity of invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 includes the limitations “the valve comprises is configured to operate as a filter to prevent dust from entering the evaporator chamber”. It would not be clear to one skilled in the art what specific structure is being claimed for the claimed function.  As would be recognized by those of ordinary skill in the art, there are many different ways to configure something to filter thus further causing indefiniteness (for instance is applicant claiming a structure that includes a filter or is applicant limitation merely read on if the valve shuts when dust is sensed preventing it from entering thus so filtering).  Based upon the specification that claim will be examined as reading that the valve includes a filter.  Examiner notes that this limitation as written does not result in a drawing objection but that actual claiming of the filter structure will result in the drawing objection.  If applicant wishes to rely on this limitation for patentability such drawings should be provided).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Pfahnl et al. (U.S. PGPub 2006/0007657) and Bumpers (U.S. Patent 5,623,958).
Regarding claim 1, Wert teaches a thermal transfer structure (Fig. 1) the structure comprising a heat pump (element 116 matches applicant's definition of a “heat pump” see para. 0004 of applicants PGPub) interposed between a thermally conductive layer (element 118), an evaporator chamber (element 104) the evaporator chamber comprising a vapour space (hollow area shown in fig. 1) and a liquid charge storage structure (element 102). 
Wert does not teach a valve being in fluid communication with the evaporator chamber, wherein the valve is configured to allow vapour mass flow to the evaporator chamber from the ambient environment and allow vapour mass flow from the evaporator chamber to the ambient environment.  Pfahnl teaches a valve system (fig. 5) being in fluid communication with the evaporator chamber (per para. 0030), wherein the valve is configured to allow vapour mass flow to the evaporator chamber from the ambient environment (vacuum-relief valve element 510) and allow vapour mass flow from the evaporator chamber to the ambient environment (pressure-relief valve element 500). It would have been obvious at the time of filing to modify Wert to include the valve system of Pfahnl the motivation would be to internal pressure aligned as required (Para. 0041).
Pfahnl teaches a combination of valves nota singular valve as claimed, while examiner believes that the system of Pfahnl as a whole may be considered to read on the claimed “valve” (note that applicant defines no specific structure for the “valve” merely a function), in the interest of compact prosecution examiner notes that combination vacuum-relief/pressure-relief valves are well known in the art as shown by bumpers (col. 9, ln 6-17) and the motivation for using such is compact manufacturing and space usage for the valving.  Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to combined such valves/valve systems, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 2, Wert teaches the heat pump is a solid state heat pump (element 116 “thermos-electric cooler” para. 0021 meet the broad definition of “solid-state” per web site merriam-webster.com/dictionary/solid-state ->”utilizing the electric, magnetic, or optical properties of solid materials”).
Regarding claim 3, Wert teaches the liquid charge storage structure comprises a wicking structure (element 202) to retain the liquid charge by way of capillary forces (para. 0012-0015, note that wicks of heat pipes inherently utilize capillary forces).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Pfahnl et al. (U.S. PGPub 2006/0007657) and Bumpers (U.S. Patent 5,623,958), and further view of Facusse (U.S. PGPub 2010/0319883).
Regarding claim 4, Wert teaches the thermally conductive layer is a heat plate (element 118, “thermally conducting strap” may reasonably be considered a “heat plate”.
Wert does not teach the heat plate thermally coupled to one or more heat sources of the mobile device.  Facusse teaches an evaporator chamber (element 830) connected with a heat plate (element 820) coupled to one or more heat sources (element 810) of the mobile device (per para. 0040).  It would have been obvious at the time of filing to modify Wert to be used in the mobile device of Facusse, the motivation would be to use the structure of Wert to cool the heat source (electronic device) per paragraph 0040 of Facusse.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Pfahnl et al. (U.S. PGPub 2006/0007657) and Bumpers (U.S. Patent 5,623,958), and further view of Tanaka et al. (U.S. PGPub 2003/0016499).
Regarding claim 5, Wert does not teach a temperature sensor configured to generate a feedback control signal for the heat pump and valve.
Tanaka teaches a temperature sensor (element 104c) configured to generate a feedback control signal for the control of heat and pressure regulating systems (para. 0087).  It would have been obvious at the time of filing to modify Wert to include the sensor system of Tanaka for controlling the heat pump and valve, the motivation would be to regulate the system for optimized performance and prevent failures.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wert (U.S. PGPub 2005/0086806) in view of Pfahnl et al. (U.S. PGPub 2006/0007657) and Bumpers (U.S. Patent 5,623,958), and further view of Flores (U.S. Patent 5,701,751).
Regarding claim 6, Wert does not teach the valve comprises a filter.
Flores teaches valves (element 69) having filters (element 73), note this read on the amended claim limitation (see the 112b above).  It would have been obvious at the time of filing to modify Wert to include the filtering for the valve as taught by sensor system of Tanaka for controlling the heat pump and valve, the motivation would be to keep contaminants, including dust, from entering and plugging the valve (col. 8, ln 9-15).
Response to Arguments
Examiner notes that applicant’s amended drawings and claims eliminated the previous drawing objections and 112 rejections.  They did result in a new 112b rejection as presented above.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763